Citation Nr: 1548499	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-08 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a compensable disability rating for residuals of a fracture of the left fifth toe.   

6.  Entitlement to a disability rating in excess of 20 percent for tropical sprue.   

7.  Entitlement to a disability rating in excess of 10 percent for anemia.  

8.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and adjustment disorder. 

9.  Entitlement to an initial disability rating in excess of 10 percent for tinea curis with atopic eczematoid dermatitis.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of July 2010, October 2011, September 2012, and October 2013, of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2010 rating decision denied service connection for a right shoulder disability, a neck disability, and bilateral knee disabilities; it granted service connection for anemia, assigning a 10 percent rating.  The October 2011 rating decision granted service connection for PTSD.  The September 2012 rating decision denied service connection for hypertension, and it denied increased ratings for the Veteran's left foot, tropical sprue, and anemia disabilities.  The October 2013 rating decision granted service connection for the Veteran's skin disability.  

The Veteran and his daughter appeared at a hearing before the undersigned Veterans Law Judge in March 2015; a transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For various reasons, each of the Veteran's claims must be remanded before the Board may adjudicate them.  

First, with respect to the Veteran's claims for service connection, among the many releases provided by the Veteran to obtain evidence was one from West End Orthopaedic Clinic in Richmond.  Though that clinic did provide records, the records they sent were not for the Veteran.  Thus, on remand, VA should seek (with any necessary assistance from the Veteran) to obtain these records again.  

Second, at his March 2015 hearing, the Veteran detailed many places from which he received treatment in the 1970s and 80s.  On remand, the Veteran must be provided an opportunity to submit these records, or to allow VA to obtain these records on his behalf.  

Next, the Veteran underwent a VA examination in September 2011.  At that examination, findings were made as to the Veteran's right shoulder, neck, and hypertension.  No opinion as to these disabilities' relation to service was offered, however, and no such opinion was subsequently obtained.  On remand, the Veteran must be afforded new examinations that include opinions as to whether the Veteran's disabilities are related to his active service.  

Finally, with respect to the Veteran's claim for service connection for hypertension, the Veteran contends that he began suffering from this disability during or shortly after his active service.  The record is clear, however, that the Veteran served in the Republic of Vietnam, and he is presumed to have been exposed to herbicides.  In 75 Fed. Reg. 81332, VA found that there was not enough evidence in the NAS studies to find a presumptive connection between hypertension and herbicide exposure.  However, VA's discussion in that document makes clear that there are some studies, as noted in NAS' findings in Updates 2006 and 2008, which demonstrate "limited or suggestive evidence of association."  Thus VA must also obtain an opinion as to whether the Veteran's hypertension is related to his in-service herbicide exposure.  

With respect to the Veteran's claims for increased ratings, given the above ordered evidentiary development, adjudication of these claims would be premature, as additional records affecting the Board's decision may be obtained.  

With specific respect to the Veteran's claim for an increased rating for his psychiatric disorder, however, a new examination is needed.  At a May 2013 VA examination, the Veteran was diagnosed as suffering from both PTSD and a "mood disorder due to general medical condition mainly degenerative joint disease, arthritis, and pain."  The examiner further stated that these separate diagnoses were responsible for different symptoms.  Thus, though his findings could have possibly supported an increased rating for the Veteran, the RO determined that, as his mood disorder was not service connected, only symptoms specific to PTSD would be considered.  

This determination is problematic, however, as the Veteran is now service-connected for both a low back disability and a left shoulder disability.  Thus, the Veteran's mood disorder - and the symptoms associated with it - may be secondary to service-connected disabilities and could be considered in determining his proper rating.  A new VA examination assessing the Veteran's complete psychiatric picture is therefore warranted.  

Finally, the Veteran had previously sought, and been denied, entitlement to a TDIU.  At his March 2015 hearing, however, the Veteran again contended that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  The issue of entitlement to a TDIU has thus been raised by the record and must be considered in this appeal.  

Though the Veteran is in receipt of disability benefits from the Social Security Administration, that determination appears to be based on both service-connected and nonservice-connected disabilities.  At his March 2015 hearing, however, the Veteran raised the contention that his PTSD also contributes to his unemployability.  Thus, on remand, a comprehensive look at the Veteran's employability that considers each of his service-connected disabilities must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records regarding the Veteran's claimed disabilities.  Of greatest importance would be any records from the 1970s and 1980s that show diagnoses of or treatment for orthopedic disabilities and hypertension.  

2.  With any necessary assistance from the Veteran, obtain records of his treatment from the West End Orthopaedic Clinic in Richmond, Virginia.  

3.  Obtain the Veteran's complete VA treatment records from all indicated sources and associate them with his claims file.  

4.  Following the above ordered development, schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his claimed neck, right shoulder, and knee disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed neck, right shoulder, and knee disabilities are related to his active service, including his service as a combat engineer.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his hypertension.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his active service, including his presumed herbicide exposure, or if it manifested to a compensable degree within a year of the Veteran's discharge from active military service?

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for a VA psychiatric disorder before an appropriate professional to determine the current nature and severity of his psychiatric disorder.  .  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner must determine if the Veteran meets the criteria for any acquired psychiatric disability other than PTSD.  If so, the examiner must state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any such disorder is related to the Veteran's active service, or whether such disorder is secondary to his service-connected disabilities.  The term secondary means proximately due to, the result of, or aggravated by his service-connected disabilities.  In providing the opinion regarding whether the psychiatric disorder is secondary to the Veteran's other service-connected disabilities, the examiner must comment on the finding of a mood disorder secondary to pain made by the May 2013 VA examiner.

If aggravation of a psychiatric disorder (other than the already service-connected PTSD) by a service-connected disability is found, the examiner must attempt to establish a baseline level of severity of that psychiatric disorder prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for an examination to determine the impact that his service-connected disabilities have on his occupational functioning.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to state what symptoms or impairment result from the Veteran's service-connected disabilities (including his PTSD, tropical sprue, left shoulder disability, back disability, anemia, radiculopathy of the left lower extremity, tinea curis, and residuals of fracture of the left fifth toe), as well as the impact that these symptoms have on his ability to perform sedentary and manual employment.  

8.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




